Exhibit 10.3 

 

 Amended and Restated Employment Agreement

 

This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into as of August 12, 2016 (the “Effective Date”), by and between
Vincent Genovese (the “Executive”) and NAC Global Technologies, Inc., a Nevada
corporation (the “Company”).

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions;

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:

  

1. Term. The Executive’s employment hereunder shall be effective as of the
Effective Date and shall continue until the second (2nd) anniversary thereof,
unless terminated earlier pursuant to Section 5 of this Agreement. The
employment will automatically terminate on the second anniversary of the
Effective Date unless the Company and Executive agree in writing to continue the
employment beyond that date. The period during which the Executive is employed
by the Company hereunder is hereinafter referred to as the “Employment Term.”

  

2. Position and Duties.

 

2.1 Position. During the Employment Term, the Executive shall serve as the Chief
Executive Officer of the Company, reporting to Company’s Board of Directors (the
“Board”). In such position, the Executive shall have such duties, authority, and
responsibility as are consistent with the Executive’s position. The Executive
shall serve as a member of the Company’s Board. The Executive shall also serve
as Chief Executive Officer of the Company’s subsidiary, NAC Drive Systems, Inc.
(“NAC Drive Systems”), a Delaware corporation, for no additional compensation
until November 30, 2016; thereafter, the additional compensation, terms and
conditions for service as Chief Executive Officer of NAC Drive Systems shall be
mutually agreed upon by the Executive and the Board of Directors of NAC Drive
Systems. The Company shall purchase and maintain, at its own expense, directors’
and officers’ liability insurance providing coverage to the Executive at a level
no less protective than that provided to other Company officers and directors,
within a reasonable time after the Company obtains the financing contemplated by
its Share Exchange Agreement with Swiss Heights Engineering, S.A. dated July 19,
2016.

 



 

 

 

2.2 Duties. During the Employment Term, the Executive shall devote necessary
business time and attention to the performance of the Executive’s duties
hereunder. The Executive will allocate time as he sees necessary to ensure
timely filing of SEC reporting and the expansion of the harmonic gearing
business, whether directly through NAC or through Beijing CTKM Harmonic Drive
Co. Ltd., Conic Systems, Inc. and Optimal Actuation, Inc. Executive’s duties
shall include, using his utmost zeal and effort in working with the Company’s
management, auditors, and attorneys, to ensure timely and accurate reporting of
financial results to the Board of Directors, any regulator or securities
exchange, and the public. Executive shall use his utmost zeal and effort working
with Company’s management, auditors, and attorneys to ensure the Company is in
compliance with all requirements of the Exchange Act of 1934, as amended, and
oversee the issuance of financial information. Executive shall personally review
and approve all Form 8-K, 10-K, and 10-Q filings with the Securities and
Exchange Commission; notwithstanding, the Executive shall not be personally
liable for the filings. Executive will not engage in any other business,
profession, or occupation for compensation or otherwise which would prohibit the
performance of such services without the prior written consent of the Board;
except that the Executive does and may continue to perform services for Beijing
CTKM Harmonic Drive Co. Ltd., Conic Systems, Inc. and Optimal Actuation, Inc.
until November 30, 2016, subject to the following conditions: (i) Executive will
disclose in writing, within 14 days of the Effective Date, all material details
of all services Executive will provide to those companies, including the nature
of the services, the time and travel commitments they entail, the compensation
Executive will receive for the services, and copies of all written agreements
concerning such services, subject to any non-disclosure agreements that the
Executive may have signed. After that disclosure Executive may be required to
disclose such further details and documentation concerning Executive’s work for
the aforementioned companies as the Board of Directors may request, subject to
any non-disclosure agreements that the Executive may have signed; (ii) Between
the Effective Date and November 30, 2016, the Board will evaluate and determine,
in its reasonable discretion, whether Executive’s services to those companies
interfere or conflict with his performance under this Agreement; and (iii) Upon
a determination that Executive’s services to those companies do interfere or
conflict with Executive’s performance under this Agreement, the Board may, in
the exercise of its reasonable discretion, order Executive to cease providing
those services within thirty (30) days of such order. An order by the Board that
Executive must cease providing services to the three aforementioned businesses
shall not be considered “Good Reason” for Executive to resign his employment
under this Agreement. Notwithstanding the foregoing, the Executive will be
permitted to (a) with the prior written consent of the Board act or serve as a
director, trustee, committee member, or principal of any type of business,
civic, or charitable organization as long as such activities are disclosed in
writing to the Chairman of the Company’s Board and the Company’s Chief Financial
Officer, and (b) purchase or own less than five percent (5%) of the publicly
traded securities of any corporation; provided that, such ownership represents a
passive investment and that the Executive is not a controlling person of, or a
member of a group that controls, such corporation; provided further that, the
activities described in clauses (a) and (b) do not interfere with the
performance of the Executive’s duties and responsibilities to the Company as
provided hereunder.

 

2.3 Limitations on Authority. The Executive shall not, except in accordance with
resolution of the Board of Directors that has been reduced to writing, spend,
encumber, or disburse, any proceeds of any share offerings, rights offerings, or
loans, that the Company closes on after the Effective Date, and any disposition
of any such proceeds shall be in accordance with the written directives of the
Board.

 

3. Place of Performance. The principal place of Executive’s employment shall be
at his home in Florida or an office in Jacksonville, Florida at the Executive’s
cost; provided that, the Executive may be required to travel on Company business
during the Employment Term.

 

4. Compensation.

 

4.1 Base Salary and Deferred Accrued Salary. The Company shall pay the Executive
an annual rate of base salary of $62,500.00 (Sixty Two Thousand Five Hundred
Dollars) in periodic installments in accordance with the Company’s customary
payroll practices and applicable wage payment laws, but no less frequently than
monthly. The Executive’s base salary may not be decreased during the Employment
Term., other than as part of an across-the-board salary reduction, of not more
than fifteen percent (15%), which applies in the same manner to all senior
executives. The Executive’s annual base salary, as in effect from time to time,
is hereinafter referred to as “Base Salary.” Beginning on August 30, 2017, the
Company shall pay Executive’s accrued and unpaid base salary in the amount of
$215,891.00 at the rate of $10,794.44 per month for twenty (20) months (“Accrued
Salary”). The Company will pay Accrued Salary in accordance with this Section
4.1 regardless of when Executive’s employment ends or if Executive resigns
without Good Reason or is dismissed for Cause.

 



 2 

 

 

4.2 Discretionary Annual Bonus.  

 

(a) For the calendar years 2016 and 2017, the Executive shall be eligible to
receive an annual bonus (the “Annual Bonus”). However, the decision to provide
any Annual Bonus and the amount and terms of any Annual Bonus shall be in the
sole and absolute discretion of the Board.

 

(b) The Annual Bonus, if any, will be paid on or before April 15 of the year
following the applicable calendar year.

 

4.3 Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices, and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans” on a basis which is no less favorable than is provided
to other similarly situated executives of the Company, to the extent consistent
with applicable law and the terms of the applicable Employee Benefit Plans. The
Company reserves the right to amend or cancel any Employee Benefit Plans at any
time in its sole discretion, subject to the terms of such Employee Benefit Plans
and applicable law.

 

4.4 Vacation; Paid Time-Off. During the Employment Term, the Executive shall be
entitled to twenty (20) paid vacation days per calendar year (prorated for
partial years) in accordance with the Company’s vacation policies, as in effect
from time to time. The Executive shall receive other paid time-off in accordance
with the Company’s policies for executive officers as such policies may exist
from time to time.

  

4.5 Business Expenses. The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.

 

4.6 Indemnification.  In the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (a “Proceeding”), other than any
Proceeding initiated by the Executive or the Company related to any contest or
dispute between the Executive and the Company or any of its affiliates with
respect to this Agreement or the Executive’s employment hereunder, by reason of
the fact that the Executive is or was a director or officer of the Company, or
any affiliate of the Company, or is or was serving at the request of the Company
as a director, officer, member, employee, or agent of another corporation or a
partnership, joint venture, trust, or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent applicable to
any other officer or director of the Company under the Company’s bylaws, from
and against any liabilities, costs, claims, and expenses, including all costs
and expenses incurred in defense of any Proceeding (including reasonable
attorneys’ fees).

  



 3 

 

 

4.7 Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation, or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

  

5. Termination of Employment. The Employment Term and the Executive’s employment
hereunder may be terminated by either the Company or the Executive at any time
and for any reason; provided that, unless otherwise provided herein, either
party shall be required to give the other party at least thirty (30) days
advance written notice of any termination of the Executive’s employment. Upon
termination of the Executive’s employment during the Employment Term, the
Executive shall be entitled to the Accrued Salary described in Section 4.1 and
to the compensation and benefits described in this section and shall have no
further rights to any compensation or any other benefits from the Company or any
of its affiliates other than as specifically set forth in this Agreement.

  

5.1 For Cause or Without Good Reason or by Expiration of the Term.  

 

(a) The Executive’s employment hereunder may be terminated by the Company for
Cause or by the Executive without Good Reason. If the Executive’s employment is
terminated as a result of the expiration of the Term, by the Company for Cause
or by the Executive without Good Reason, the Executive shall be entitled to
receive:

 

(i) any accrued but unpaid Base Salary and accrued but unused vacation which
shall be paid on the date required by applicable law or within one (1) week
following the Termination Date, whichever is later; and

 

(ii) reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and

 

(iii) such employee benefits (including equity compensation), if any, to which
the Executive may be entitled under the Company’s employee benefit plans as of
the Termination Date; provided that, in no event shall the Executive be entitled
to any payments in the nature of severance or termination payments except as
specifically provided herein.

 

Items 5.1(a)(i) through 5.1(a)(iii) are referred to herein collectively as the
“Accrued Amounts.”.

 

(b) For purposes of this Agreement, “Cause” shall mean the Executive’s:

 

(i) willful failure to perform his duties (other than any such failure resulting
from incapacity due to physical or mental illness); or

 

(ii) willful failure to comply with any valid and legal directive of the
Company’s Board or of the Board of NAC Drive Systems; or

 

(iii) willful engagement in dishonesty, illegal conduct, or gross misconduct,
which is, in each case, materially injurious to the Company or its affiliates;
or

 



 4 

 

 

(iv) embezzlement, misappropriation, or fraud, whether or not related to the
Executive’s employment with the Company; or

 

(v) conviction of or plea of guilty or nolo contendere to a crime that
constitutes a felony (or state law equivalent) or a crime that constitutes a
misdemeanor involving moral turpitude; or

 

(vi) violation of a material policy of the Company or of NAC Drive Systems; or

 

(vii) willful unauthorized disclosure of Confidential Information (as defined
below); or

 

(viii) material breach of any material obligation under this Agreement or any
other written agreement between the Executive and the Company or the Executive
and NAC Drive Systems; or

 

(ix) Material failure by the Company to comply with the Securities Exchange Act
of 1934 as amended, or any other securities laws or regulations, but only if it
is a direct result of Executive’s: (A) intentional or reckless misconduct; or
(B) grossly negligent act; or (C) grossly negligent omission; and;

 

(x) After the 30 day cure period, refusal of Executive to resign any work
positions with other businesses, or to cease working for other businesses, after
being directed to do so by the Board of Directors under Section 2.2 of this
Agreement.

 

(c) For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

 

(d) Termination of the Executive’s employment shall not be deemed to be for
Cause unless and until the Company delivers to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the Board finding that the Executive has engaged in the conduct described in any
of (i)-(viii) above. Except for a failure, breach, or refusal which, by its
nature, cannot reasonably be expected to be cured, the Executive shall have
fourteen (14) calendar days from the delivery of written notice by the Company
within which to cure any acts constituting Cause; provided however, that, if the
Company reasonably expects irreparable injury from a delay of fourteen (14)
calendar days, the Company may give the Executive notice of such shorter period
within which to cure as is reasonable under the circumstances, which may include
the termination of the Executive’s employment without notice and with immediate
effect.

 



 5 

 

 

(e) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following, in each case during the Employment Term without the
Executive’s written consent:

 

(i) a material reduction in the Executive’s Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives in
substantially the same proportions; or

 

(ii) a relocation of the Executive’s principal place of employment by more than
fifty (50) miles; or

 

(iii) any material breach by the Company of any material provision of this
Agreement; or

 

(iv) the Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law; or

 

(v) a material, adverse change in the Executive’s title, authority, duties, or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company’s size, status as a public company, and capitalization as of the date of
this Agreement;

 

(f) The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within 60 (sixty) days of the
initial existence of such grounds and the Company has had at least 30 (thirty)
days from the date on which such notice is provided to cure such circumstances.
If the Executive does not terminate his employment for Good Reason within 90
(ninety) days after the first occurrence of the applicable grounds, then the
Executive will be deemed to have waived his right to terminate for Good Reason
with respect to such grounds.

 

5.2 Without Cause or for Good Reason. The Employment Term and the Executive’s
employment hereunder may be terminated by the Executive for Good Reason or by
the Company without Cause. In the event of such termination, the Executive shall
be entitled to receive the Accrued Amounts and subject to the Executive’s
compliance with Section 6, Section 7, Section 8 and Section 9 of this Agreement
and his execution of a release of claims in favor of the Company, its affiliates
and their respective officers and directors in a form provided by the Company
(the “Release”) and such Release becoming effective within 30 (thirty) days
following the Termination Date (such 30-day period, the “Release Execution
Period”), the Executive shall be entitled to receive the following:

 

(a) continued Base Salary through and including the second anniversary of the
Effective Date; and

 

(b) if the termination takes place after the first anniversary of this
Agreement, and Executive was awarded an annual bonus for his first year’s work,
a payment equal to the product of (i) the Executive’s Annual Bonus, if any, that
the Executive received for the calendar year prior to the year in which the
Termination Date occurs and (ii) a fraction, the numerator of which is the
number of days the Executive was employed by the Company during the year of
termination and the denominator of which is the number of days in such year (the
“Pro-Rata Bonus”). This amount shall be paid on the date that annual bonuses are
paid to similarly situated executives, but in no event later than two-and-a-half
(2 1/2) months following the end of the calendar year in which the Termination
Date occurs;

  



 6 

 

 

5.3 Death or Disability.  

 

(a) The Executive’s employment hereunder shall terminate automatically upon the
Executive’s death during the Employment Term, and the Company may terminate the
Executive’s employment on account of the Executive’s Disability.

 

(b) If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:

 

(i) the Accrued Amounts; and

 

(ii) the Pro Rata Bonus.

 

(c) Notwithstanding any other provision contained herein, all payments made in
connection with the Executive’s Disability shall be provided in a manner which
is consistent with federal and state law.

 

(d) For purposes of this Agreement, “Disability” shall mean the Executive’s
inability, due to physical or mental incapacity, to perform the essential
functions of his job, with or without reasonable accommodation, for one hundred
eighty (180) days out of any three hundred sixty-five (365) day period or one
hundred twenty (120) consecutive days. Any question as to the existence of the
Executive’s Disability as to which the Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Executive and the Company. If the Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and the Executive shall be final and conclusive for all purposes of this
Agreement.

 

 5.4 Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 27. The Notice of
Termination shall specify:

  

(a) The termination provision of this Agreement relied upon;

  



 7 

 

 

(b) To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and

 

(c) The applicable Termination Date.

 

5.5 Termination Date. The Executive’s “Termination Date” shall be:

 

(a) If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;

 

(b) If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

 

(c) If the Company terminates the Executive’s employment hereunder for Cause,
the date the Notice of Termination is delivered to the Executive;

 

(d) If the Company terminates the Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than 14 (fourteen) days following the date on which the Notice of Termination is
delivered; provided that, the Company shall have the option to provide the
Executive with a lump sum payment equal to 14 (fourteen) days’ Base Salary in
lieu of such notice, which shall be paid in a lump sum on the Executive’s
Termination Date and for all purposes of this Agreement, the Executive’s
Termination Date shall be the date on which such Notice of Termination is
delivered;

  

(e) If the Executive terminates his employment hereunder with or without Good
Reason, the date specified in the Executive’s Notice of Termination, which shall
be no less than 14 (fourteen) days following the date on which the Notice of
Termination is delivered; provided that, the Company may waive all or any part
of the fourteen-day notice period for no consideration by giving written notice
to the Executive and for all purposes of this Agreement, the Executive’s
Termination Date shall be the date determined by the Company; and

 

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.

 

5.6 Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
provided in Section 5.2(c), any amounts payable pursuant to this Section 5 shall
not be reduced by compensation the Executive earns on account of employment with
another employer.

 

5.7 Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive, effective on the Termination
Date, shall be deemed to have resigned from all positions that the Executive
holds as an officer, employee, or member of the Board (or a committee thereof)
of the Company, or as an officer, employee, or member of the Board of any of the
Company’s affiliates.

 

6. Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Employment Term may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive’s service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities. The Company shall reimburse the Executive for reasonable
expenses incurred in connection with such cooperation and, to the extent that
the Executive is required to spend substantial time on such matters, the Company
shall compensate the Executive at an hourly rate of $75.00 (seventy-five
dollars).

 



 8 

 

 

7. Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.

 

7.1 Confidential Information Defined.

 

(a) Definition.

 

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Company or its businesses or any
existing or prospective customer, supplier, investor or other associated third
party, or of any other person or entity that has entrusted information to the
Company in confidence.

 

(i) The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

(ii) The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive’s behalf.

 

(b) Company Creation and Use of Confidential Information.

 

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the field of precision harmonic gearing components and gearheads. The Executive
understands and acknowledges that as a result of these efforts, the Company has
created, and continues to use and create Confidential Information. This
Confidential Information provides the Company with a competitive advantage over
others in the marketplace.

 



 9 

 

 

(c) Disclosure and Use Restrictions.

 

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive’s authorized employment duties to the Company or
with the prior consent of Chairman of the Board acting on behalf of the Company
in each instance (and then, such disclosure shall be made only within the limits
and to the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media,
or other resources containing any Confidential Information, or remove any such
documents, records, files, media, or other resources from the premises or
control of the Company, except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent of the
Chairman of the Board acting on behalf of the Company in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or consent). Nothing herein shall be construed to prevent disclosure
of Confidential Information as may be required by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. The Executive
shall promptly provide written notice of any such order to the Chairman of the
Company’s Board.

 

(d) Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016. Notwithstanding any other provision of
this Agreement:

 

(i) The Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that:

 

(A) is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or

 

(B) is made in a complaint or other document filed under seal in a lawsuit or
other proceeding.

 

(ii) If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Company’s
trade secrets to the Executive’s attorney and use the trade secret information
in the court proceeding if the Executive:

 

(A) files any document containing trade secrets under seal; and

 

(B) does not disclose trade secrets, except pursuant to court order.

 

The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive’s breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive’s behalf.

 



 10 

 

 

8. Restrictive Covenants.

 

8.1 Acknowledgement. The Executive understands that the nature of the
Executive’s position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company. The Executive further understands and acknowledges that the Company’s
ability to preserve its Confidential Information for the exclusive knowledge and
use of the Company is of great competitive importance and commercial value to
the Company, and that improper use or disclosure by the Executive is likely to
result in unfair or unlawful competitive activity.

 

8.2 Non-Competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for a period of 12 (twelve) months, to
run consecutively, beginning on the last day of the Executive’s employment with
the Company, whether the Executive’s employment is terminated for any reason or
no reason, and whether employment is terminated at the option of the Executive
or the Company, the Executive agrees and covenants not to engage in Prohibited
Activity within the States of Florida, Texas, or New York, or the Italian
Republic.

 

8.2.1 For purposes of this Section 8, “Prohibited Activity” is activity in which
the Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern, or
any other similar capacity to an entity engaged in the same or similar business
as the Company and its affiliates, including those providing engineering, design
and maintenance services to the upstream oil and gas industry. Prohibited
Activity also includes activity that may require or inevitably requires
disclosure of trade secrets, proprietary information or Confidential
Information. For the avoidance of doubt, Prohibited Activity shall not include
Executive performing services for Beijing CTKM Harmonic Drive Co. Ltd., Conic
Systems, Inc. or Optimal Actuation, Inc.

 

8.2.2 Nothing herein shall prohibit the Executive from purchasing or owning less
than five percent (5%) of the publicly traded securities of any corporation,
provided that such ownership represents a passive investment and that the
Executive is not a controlling person of, or a member of a group that controls,
such corporation.

 

8.3 Non-Solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company for a period
of twelve (12) months, to run consecutively, beginning on the last day of the
Executive’s employment with the Company.

 

8.4 Non-Solicitation of Customers. The Executive understands and acknowledges
that because of the Executive’s experience with and relationship to the Company,
he will have access to and learn about much or all of the Company’s customer
information. “Customer Information” includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information, and other information identifying facts
and circumstances specific to the customer and relevant to sales/services.

 



 11 

 

 

8.4.1 The Executive understands and acknowledges that loss of customer
relationships and/or goodwill will cause significant and irreparable harm.

 

8.4.2 The Executive agrees and covenants, for a period of twelve (12) months, to
run consecutively, beginning on the last day of the Executive’s employment with
the Company, not to directly or indirectly solicit, contact (including but not
limited to e-mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact, or meet with the Company’s current, former, or
prospective customers for purposes of offering or accepting goods or services
similar to or competitive with those offered by the Company, other than in
connection with Beijing CTKM Harmonic Drive Co. Ltd., Conic Systems, Inc. or
Optimal Actuation, Inc.. This restriction shall only apply to:

 

(a) Customers or prospective customers the Executive contacted in any way during
the past twelve (12) months;

 

(b) Customers about whom the Executive has trade secret or confidential
information;

 

(c) Customers who became customers during the Executive’s employment with the
Company; and

 

(d) Customers about whom the Executive has information that is not available
publicly.

 

9. Non-Disparagement. The Executive agrees and covenants that he will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments, or statements concerning the
Company or its businesses, or any of its employees, officers, and existing and
prospective customers, suppliers, investors and other associated third parties.

 

9.1 This Section 9 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to the Chairman of the Company’s Board.

 

9.2 The Company agrees and covenants that it shall cause its officers and
directors to refrain from making any defamatory or disparaging remarks,
comments, or statements concerning the Executive to any third parties.

 

10. Acknowledgement. The Executive acknowledges and agrees that the services to
be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company.

 



 12 

 

 

10.1 The Executive further acknowledges that the amount of his compensation
reflects, in part, his obligations and the Company’s rights under Section 7,
Section 8, and Section 9 of this Agreement; that he has no expectation of any
additional compensation, royalties or other payment of any kind not otherwise
referenced herein in connection herewith; and that he will not be subject to
undue hardship by reason of his full compliance with the terms and conditions of
Section, 7, Section 8, and Section 9 of this Agreement or the Company’s
enforcement thereof.

 

11. Remedies. In the event of a breach or threatened breach by the Executive of
Section, 7, Section 8, and Section 9 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief.

 

12. Arbitration. Any dispute, controversy or claim arising out of or related to
this Agreement or any breach of this Agreement shall be submitted to and decided
by binding arbitration. Arbitration shall be administered exclusively by the
American Arbitration Association and shall be conducted consistent with the
rules, regulations, and requirements thereof as well as any requirements imposed
by state law. Any arbitral award determination shall be final and binding upon
the parties.

 

13. Proprietary Rights.

 

13.1 Work Product. The Executive acknowledges and agrees that all right, title,
and interest in and to all writings, works of authorship, technology,
inventions, discoveries, processes, techniques, methods, ideas, concepts,
research, proposals, materials, and all other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived, or reduced to practice by the Executive individually or jointly with
others during the period of his employment by the Company and relate in any way
to the business or contemplated business, products, activities, research, or
development of the Company or result from any work performed by the Executive
for the Company, other than in connection with Beijing CTKM Harmonic Drive Co.
Ltd., Conic Systems, Inc. or Optimal Actuation, Inc., (in each case, regardless
of when or where prepared or whose equipment or other resources is used in
preparing the same), all rights and claims related to the foregoing, and all
printed, physical and electronic copies, and other tangible embodiments thereof
(collectively, “Work Product”), as well as any and all rights in and to US and
foreign (a) patents, patent disclosures and inventions (whether patentable or
not), (b trademarks, service marks, trade dress, trade names, logos, corporate
names, and domain names, and other similar designations of source or origin,
together with the goodwill symbolized by any of the foregoing, (c) copyrights
and copyrightable works (including computer programs), mask works, and rights in
data and databases, (d) trade secrets, know-how, and other confidential
information, and (e) all other intellectual property rights, in each case
whether registered or unregistered and including all registrations and
applications for, and renewals and extensions of, such rights, all improvements
thereto and all similar or equivalent rights or forms of protection in any part
of the world (collectively, “Intellectual Property Rights”), shall be the sole
and exclusive property of the Company.

 

For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.

 



 13 

 

 

13.2 Work Made for Hire; Assignment. The Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
“work made for hire” as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company, other than works created by Executive in
connection with Beijing CTKM Harmonic Drive Co. Ltd., Conic Systems, Inc. or
Optimal Actuation, Inc. To the extent that the foregoing does not apply, the
Executive hereby irrevocably assigns to the Company, for no additional
consideration, the Executive’s entire right, title, and interest in and to all
Work Product and Intellectual Property Rights therein, including the right to
sue, counterclaim, and recover for all past, present, and future infringement,
misappropriation, or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company’s rights, title, or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Company would have had in the absence of this Agreement.

 

13.3 Further Assurances; Power of Attorney. During and after his employment, the
Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect, and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments, and
other documents and instruments as shall be requested by the Company. The
Executive hereby irrevocably grants the Company power of attorney to execute and
deliver any such documents on the Executive’s behalf in his name and to do all
other lawfully permitted acts to transfer the Work Product to the Company and
further the transfer, prosecution, issuance, and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if the Executive
does not promptly cooperate with the Company’s request (without limiting the
rights the Company shall have in such circumstances by operation of law). The
power of attorney is coupled with an interest and shall not be affected by the
Executive’s subsequent incapacity.

 

13.4 No License. The Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software, or other tools made available to
him by the Company.

 

14. Security.

 

14.1 Security and Access. The Executive agrees and covenants (a) to comply with
all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies (“Facilities and
Information Technology Resources”); (b) not to access or use any Facilities and
Information Technology Resources except as authorized by the Company; and (c)
not to access or use any Facilities and Information Technology Resources in any
manner after the termination of the Executive’s employment by the Company,
whether termination is voluntary or involuntary. The Executive agrees to notify
the Company promptly in the event he learns of any violation of the foregoing by
others, or of any other misappropriation or unauthorized access, use,
reproduction, or reverse engineering of, or tampering with any Facilities and
Information Technology Resources or other Company property or materials by
others.

 



 14 

 

 

14.2 Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive’s employment or (b) the Company’s request at any time during the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company property , including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of the Executive, whether they were provided to the Executive by the Company or
any of its business associates or created by the Executive in connection with
his employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in the
Executive’s possession or control, including those stored on any non-Company
devices, networks, storage locations, and media in the Executive’s possession or
control.

 

15. Publicity. The Executive hereby irrevocably consents to any and all uses and
displays, by the Company and its agents, representatives and licensees, of the
Executive’s name, voice, likeness, image, appearance, and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes, and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company (“Permitted Uses”) without further consent from
or royalty, payment, or other compensation to the Executive. The Executive
hereby forever waives and releases the Company and its affiliates, subsidiaries,
and their respective directors, officers, employees, and agents from any and all
claims, actions, damages, losses, costs, expenses, and liability of any kind,
arising under any legal or equitable theory whatsoever at any time during or
after the period of his employment by the Company, arising directly or
indirectly from the Company’s and its agents’, representatives’, and licensees’
exercise of their rights in connection with any Permitted Uses.

 

16. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of New York without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the State of New York, County of New York. The parties hereby
irrevocably submit to the non-exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

17. Stock Ownership Requirements. During the Employment Term, the Executive
shall be expected to maintain ownership of Company common stock having a value
equal to approximately $50,000.00 (fifty thousand dollars) in accordance with
guidelines established by the Company’s Board of Directors from time to time.
The Executive will be required to meet this ownership requirement within one
year after the Effective Date.

 



 15 

 

 

18. Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties warrant that,
in agreeing to the terms of this Agreement, they have not relied upon any oral
statements or upon any written statements not contained in this Agreement. The
parties mutually agree that the Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

 

19. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Chairman of the Board pursuant to a
resolution approved by the majority of the board that has been reduced to
writing. No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the parties in exercising any right, power,
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power, or
privilege.

 

20. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

 

20.1 The parties further agree that any such court is expressly authorized to
modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

 

20.2 The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.

 

21. Company Action. Notwithstanding anything to the contrary contained in this
Agreement, all actions, determinations and authorizations on the part of the
Company under this Agreement shall be taken and authorized by the Board
(excluding, to the extent applicable, Executive, who shall abstain from any such
matter), and the Company shall not be deemed to have taken any action, made any
determination or provided any authorization under this Agreement that has not
been so authorized by the Board.

 



 16 

 

 

22. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

23. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

24. Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which the Executive ceases to be in violation of such
obligation.

 

25. Section 409A.

  

25.1 General Compliance. This Agreement is intended to comply with Section 409A
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

 

25.2 Specified Employees. Notwithstanding any other provision of this Agreement,
if any payment or benefit provided to the Executive in connection with his
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Executive is determined
to be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date or, if earlier, on
the Executive’s death (the “Specified Employee Payment Date”). The aggregate of
any payments that would otherwise have been paid before the Specified Employee
Payment Date and interest on such amounts calculated based on the applicable
federal rate published by the Internal Revenue Service for the month in which
the Executive’s separation from service occurs shall be paid to the Executive in
a lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.

 

25.3 Reimbursements. To the extent required by Section 409A, each reimbursement
or in-kind benefit provided under this Agreement shall be provided in accordance
with the following:

 

(a) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

  



 17 

 

 

(b) any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and

  

(c) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

26. Notification to Subsequent Employer. When the Executive’s employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the restrictive covenants sections contained in this Agreement. The Executive
will also deliver a copy of such notice to the Company before the Executive
commences employment with any subsequent employer. In addition, the Executive
authorizes the Company to provide a copy of the restrictive covenants sections
of this Agreement to third parties, including but not limited to, the
Executive’s subsequent, anticipated, or possible future employer.

 

27. Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

28. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):

 

If to the Company:

 

NAC Global Technologies, Inc.

Company Headquarters

Suite 1115

1800 West Loop South

Houston, Texas 77027

Attn: Chief Financial Officer



 

with a copy to (which will not constitute notice) to each of:

 

Swiss Heights Engineering S.A.
Via Pioda 14
6900 Lugano
Switzerland
Attn: Filippo M. Puglisi

 

and

 

Ellenoff, Grossman & Schole, LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn: Richard Anslow, Esq.
Email: ranslow@egsllp.com
Telephone: (212) 370-1300
Facsimile: (212) 370-7889

 



 18 

 

 

If to the Executive:

 

Mr. Vincent Genovese
24484 Harbour View Drive
Vedra Beach, Florida 32082

  

29. Representations of the Executive. The Executive represents and warrants to
the Company that:

 

(a) The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement, or
understanding to which he is a party or is otherwise bound.

 

(b) The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition, or other similar covenant or agreement of a prior employer.

 

30. Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.

 

31. Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

32. Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

 

[signature page follows]

 

 19 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date first above written.

 

  NAC Global Technologies, Inc.       By: /s/ Antonio Monesi   Name: Antonio
Monesi   Title: President

  

AGREED TO AND ACCEPTED:       /s/ Vincent Genovese   Vincent Genovese  

 

 

 



 

